Citation Nr: 1004131	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  00-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from May 1952 to August 
1952 and from March 1953 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Hartford, 
Connecticut, which denied the Veteran's application to reopen 
his previously denied claim of service connection for a low 
back disorder.  In a December 2004 decision, the Board 
determined that new and material evidence had been submitted, 
reopened his claim, and remanded it for additional 
development.

Thereafter, in a February 2007 decision, the Board denied the 
Veteran's claim.  He appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2007 Order, the Court vacated the Board's decision 
and remanded the case to the Board for further development in 
compliance with directives specified in the parties' Joint 
Motion For Remand.  In February 2008, the Board remanded the 
claim for further development in compliance with directives 
specified in the Joint Motion For Remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

A low back disorder is not manifested as a result of the 
Veteran's period of active service, and was not manifested to 
a compensable degree within any applicable presumptive 
period.





CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2003, January 2005, 
September 2005, November 2005, March 2006, October 2007, and 
March 2008, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006, October 2007 
and March 2008, the RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  
VA also obtained private medical records from S.P., M.D.  The 
VA received negative responses from the Social Security 
Administration, New York VA Medical Center (VAMC), San Juan 
VAMC, and was unable to locate the asserted Marine hospital 
in San Francisco.  The Veteran was informed of the VA's 
inability to locate and retrieve these records.
 
Additionally, in accordance with the Joint Motion For Remand 
instructions, in February 2008, the Board specifically 
requested that the RO/Appeals Management Center (AMC): (1) 
contact the San Juan VAMC and obtain all outstanding records 
of treatment pertaining to the Veteran's claimed low back 
disorder; (2) request that the Veteran complete and return an 
Authorization and Consent to Release Information (VA Form 21-
4142), to obtain all treatment records from the Marine 
Hospital; (3) ask Dr. Papazoglou to provide the medical bases 
and supporting authority for his opinion that the Veteran's 
low back disability originated from an injury during his 
period of active service, to include all pertinent 
examination and treatment records not already of record.  In 
response to these directives, the AMC again requested records 
from the San Juan VAMC and New York VAMC.  Both facilities 
responded that no records were located for the Veteran.  The 
AMC also requested additional information from the Veteran 
regarding the hospital in San Francisco where he was treated.  
The Veteran was still unable to remember the name or location 
of the hospital.  The Veteran did submit additional records 
from Dr. Papazoglou, but these records did not include a 
further explanation of his earlier opinion.

The Veteran has been medically evaluated in conjunction with 
his claims July 2003 and January 2006.  Thus, the duties to 
notify and assist have been met.

Service Connection for a Low Back Disorder

The Veteran asserts that he has a low back disorder that is 
manifested as a result of his period of active service in 
1954 when he injured his back scraping the deck of a ship.  
He reports that has continued to have low back pain ever 
since.  However for the reasons and bases discussed below, 
the Board does not find a basis on which to grant service 
connection for this disorder.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A review of the Veteran's available service treatment records 
reveals treatment for back pain in October 1954.  At that 
time, the Veteran was diagnosed with lumbosacral strain and 
treated with bedrest.  X-rays showed spina bifida occulta but 
no other abnormalities.  The Veteran's separation examination 
report dated two weeks later does not list a chronic or 
continuing back disorder.  

Subsequent to service, in June 1963, the Veteran filed a 
claim for service connection for a back disorder.  At that 
time, he indicated that he had received no treatment for a 
back disorder since service.  

The Veteran has indicated that he had been treated for his 
low back disorder at the San Juan VAMC in 1956 and at the New 
York VAMC in 1957.  The respective identified medical reports 
of record deal exclusively with an epigastric condition and 
include no mention of treatment for a back disorder.
 
The Veteran has also indicated treatment for a low back 
disorder in 1966 in Guam and Panama and in 1967 in San 
Francisco.  However, he was unable to give specific details 
of these treatments, so no records could be obtained.

In correspondence dated in August 1973, the Veteran indicated 
that he had received treatment for a low back disorder since 
March 1971.  The first record of postservice treatment is a 
letter dated November 1971 indicating the Veteran was 
hospitalized for one week in March 1971 for treatment of 
lumbar sacral luxation.

A private medical record from S.P., M.D. dated in May 2001 
shows that it was indicated that based on the records 
presented from 1954 and the Veteran's present condition, it 
was unclear whether or not the original injury in 1954 was 
the origin of his problems.  Lumbar stenosis was said to 
typically be a disease which was due to aging as well as, to 
a certain extent, some arthritic changes.  This process would 
usually take many years to develop, and it was unclear 
whether or not any sort of injury or problem could have made 
the Veteran predisposed to the problem.

A VA examination report dated in July 2003 shows that the 
examiner found degenerative disc disease and spinal stenosis, 
status post decompression times two for spinal stenosis of 
the L4-L5 region with intermittent right leg radiculopathy 
with diminished sensation in the L4-L5 dermatome.  The 
examiner opined that the Veteran's spinal stenosis and 
degenerative disc disease were age-related conditions and had 
no relationship to the lumbar strain sustained in service.  
The examiner further opined that the right leg radiculopathy 
per the Veteran's report began after a 1999 motor vehicle 
accident, and, therefore, the disorder was caused by the 
accident and not related to service.  

A July 2003 VA neurological examination report shows that 
there was no evidence of radiculopathy.  The examiner opined 
that the Veteran's back problems were due to his motor 
vehicle accident and not related to service.

A private medical record from A.N.S., D.C. dated in January 
2005 shows that the Veteran's chiropractor indicated that 
ordinarily, a person involved in a minor motor vehicle 
collision, such as the one in which the Veteran had been 
injured, would not require four months of care, but because 
of the severity of his previously existing condition (from an 
accident in 1954 and the surgeries in 1999 and 2000) he was 
more severely injured by the impact than an otherwise healthy 
individual might have been under the same circumstances.  The 
chiropractor concluded that severe exostosis, degenerative 
changes, and obliteration of the disc spaces were a result of 
the original 1950's injury and the surgical fusion to repair 
it.

A VA examination report dated in January 2006 shows a 
diagnosis of chronic back pain and right lower leg 
parathesia.  The examiner opined that the chronic back pain 
was due to service, but that the right lower leg parathesia 
was not caused by service as it was secondary to a 1999 motor 
vehicle accident and back surgery.

A July 2006 VA opinion based on review of the medical record, 
states shows that the examiner opined that the chronic back 
pain was from degenerative disc disease and spinal stenosis 
and not as likely as not related to his low back strain in 
service as this did not seem to impede his ability to work 
for many decades.
 
Having carefully considered the competent medical evidence of 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a low back disorder.   As noted above, 
while there is evidence of treatment for a lumbosacral strain 
in service in October 1954, his separation examination report 
dated two weeks later does not list a chronic or continuing 
low back disorder.  The Veteran's separation physical 
examination report is highly probative as to the Veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining his 
then-physical condition, as opposed to his current assertion 
which is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The separation 
examination report is entirely negative for any symptoms 
associated with the low back and weighs heavily against the 
claim.  The weight of the service medical records, including 
the separation examination report, is greater than subsequent 
outpatient treatment records based on a history as provided 
by the Veteran.

Subsequent to service, there is no indication of treatment 
for symptoms associated with a low back disorder until the 
November 1971 record indicating the Veteran was hospitalized 
for one week in March 1971 for treatment of lumbar sacral 
luxation, which is more than 16 years following separation 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In weighing the conflicting medical evidence, the Board finds 
probative the July 2003 of the VA examiner that stated that 
the Veteran's stenosis and degenerative disc disease were 
age-related conditions and had no relationship to the lumbar 
strain sustained in service.  The examiner further opined 
that the right leg radiculopathy per the Veteran's report 
began after a 1999 motor vehicle accident, and, therefore, 
the disorder was caused by the accident and not related to 
service.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In addition, although Dr. S.P.'s statement does not 
include a definitive opinion as to etiology, the Board finds 
that it supports the July 2003 VA examiner's to the extent 
that it attributes the lumbar stenosis to the aging process.

In contrast, the Board finds serious deficiencies in the 
medical opinions of Dr. A.N.S. and the January 2006 VA 
examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  

The Board assigns very little probative value to the January 
2005 opinion of Dr. A.N.S. because of references in the 
report to an inservice accident and to a spinal fusion to 
repair it.  The Board finds evidence of two prior 
laminectomies but absolutely no evidence of a spinal fusion 
procedure.  Dr. A.N.S. description of the 1954 injury is not 
consistent with the Veteran's service treatment records or 
subsequent treatment records which state he felt back pain 
after stooping over for a prolonged period of time rather 
than from an accident.  A medical diagnosis is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [ a diagnosis "can be no better than the facts 
alleged by the appellant."].  Apart from evidence that the 
examiner's assessments were made on the basis of primarily 
the Veteran's account, the facts underlying the assessments 
are not substantiated by the record, as the service treatment 
records show no evidence of an accident, and at the time he 
was separated from active service there were no residuals of 
a low back injury.  Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (It is error to reject a medical opinion solely on 
the basis that the medical opinion was based on a history 
given by the Veteran.).    

When viewed against the background of the service treatment 
records, and the lack of any evidence of symptoms associated 
with the low back until 1973, the medical evidence of record 
does not establish that there is a nexus between any current 
diagnosis and service.  Moreover, while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion.  See, 
e.g., Swann, 5 Vet. App. at 233 [the Board was not bound to 
accept opinions of two doctors who made diagnoses of PTSD 
almost twenty years following appellant's separation from 
service and who necessarily relied on history as related by 
appellant].

Additionally, as Dr. A.N.S. is a doctor of chiropractic 
rather than a medical doctor, the Board finds the opinion to 
be less probative than the July 2003 VA examiner.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches .... as is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators.); Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.).  

The Board finds that the January 2006 VA opinion also 
provides little probative value.  Despite significant 
findings on the associated X-rays, the examiner was unable to 
make any findings on physical examination consistent with the 
radiographic studies.  For instance the X-rays indicated 
moderate to severe scoliosis, lumbosacral spine convex to the 
right.  The examiner's physical examination on the other hand 
indicates no abnormal spinal curvature and normal posture.  
The X-rays also indicated two prior laminectomies but the 
examiner indicated there was no evidence intervertebral disc 
syndrome.  The lack of physical findings and final diagnosis 
of chronic back pain is so inconsistent with the severity of 
the Veteran's disorder found on the associated radiographic 
studies that the Board must assign less probative weight to 
the findings or the opinion.  See Guerrieri, 4 Vet. App. at 
473; Madden, 125 F.3d at 1481.

The Board has also considered the Veteran's lay statements as 
to the etiology of his asserted low back disorder.  However, 
in view of the absence of findings of a low back disorder at 
separation from service, and the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claim.  The Board recognizes the Veteran's contentions that 
he has had a continuous low back disorder since active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his low back symptoms, his opinion is outweighed by the 
competent medical evidence of record.  Simply stated, the 
Veteran's service treatment records (containing no competent 
medical evidence of a low back disorder at separation from 
service) and post-service treatment records (showing no 
findings or diagnoses associated with the low back until 
March 1971, and the probative medical evidence against the 
claim) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
while the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current low back disorder that is related to service are 
outweighed by the competent medical evidence against the 
claim.  There is no indication that the possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Additionally, as the Veteran's current reports that he 
received treatment for his back disorder between separation 
from service in 1954 and his 1963 filing for service 
connection conflict with his prior 1963 statement that he had 
no post-service  treatment for his asserted low back 
disorder, the Board questions the credibility of such 
statements.  As the Veteran would have had no interest in 
understating his treatment at that time, and in fact 
treatment records would have furthered the Veteran's initial 
claim in 1963, the Board finds his current reports of 
treatment during that period lack credibility.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991).

Therefore, the evidence clearly does not indicate a chronic 
low back disorder since service.  Due to the Veteran's 
conflicting and unsupported reports, he did not establish 
that he was experiencing symptoms during the period of 
November 1954 to 1971.  This 16-year lapse argues strongly 
against continuity of symptomatology.  The attempts to 
establish continuity of symptoms retrospectively fails 
because the most convincing opinions indicate that the 
Veteran's current disabilities are the result of the aging 
process and an intervening motor vehicle accident and are not 
the result of his in-service lumbar strain.

The Board also notes that there is no medical or other 
evidence of reports, findings, or treatment for a low back 
disorder, inclusive of arthritis, within one year of the 
Veteran's separation from service.  Indeed, he has not 
asserted that he received any treatment for his low back 
within one year of his separation from active service.  As 
such, there is no evidentiary basis for granting presumptive 
service connection.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Weighing all the evidence for and against the Veteran's 
claim, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of entitlement to service 
connection for a low back disorder.  And as the preponderance 
of the evidence is against his claim, the doctrine of 
reasonable doubt is not for application. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  
Accordingly, the appeal is denied.




ORDER

Service connection for a low back disorder is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


